                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON



LARRY D. BELL,                                                Case No. 6:19-cv-01690-SB

                    Petitioner,                                                 ORDER

      V.


BRANDON KELLY, Superintendent,
Oregon State Penitentiary,

                    Respondent.


BECKERMAN, U.S. Magistrate Judge.

      The Court GRANTS Petitioner's Motion for Voluntary Dismissal (ECF No. 18). This

proceeding is DISMISSED, without prejudice.

      IT IS SO ORDERED.

      DATED this Lla!Lday of March, 2020.


                                                                      AN
                                               United States Magistrate Judge




PAGE 1 - ORDER
